184 F.2d 117
TURNBULL et al.v.CYR et al.
No. 12493.
United States Court of Appeals Ninth Circuit.
Aug. 15, 1950.

Leonard, Hanna & Brophy, Edmund D. Leonard, Ivan A. Schwab, all of San Francisco, Cal., for appellants.
Frank J. Hennessy, U.S. Atty., Macklin Fleming, Asst. U.S. Atty., San Francisco, Cal.  (Ward E. Boote, Chief Counsel, Herbert P. Miller, Asst. Chief Counsel, Bureau of Employees' Comp., Fed.  Security Agency, Washington, D.C., of counsel), for appellee Cyr.
Before, MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
This appeal is from an order which granted a motion to dismiss a complaint, but did not dismiss it.  Such an order is not a final decision, within the meaning of 28 U.S.C.A. 1291, and is not appealable.  Prickett v. Consolidated Liquidating Corp., 9 Cir., 180 F.2d 8.  See, also, City and County of San Francisco v. McLaughlin, 9 Cir., 9 F.2d 390; Wright v. Gibson, 9 Cir., 128 F.2d 865; Tee-Hit-Ton Tribe of Tlingit Indians v. Olson, 9 Cir., 144 F.2d 347; Peoples Bank v. Federal Reserve Bank, 9 Cir., 149 F.2d 850; Cashion v. Bunn, 9 Cir., 149 F.2d 969.  The appeal is, therefore, dismissed.  Mandate to issue forthwith.